OPINION
{¶ 1} Defendant-appellant Pacific Employers Insurance Company ("Pacific") appeals the April 14, 2003 Nunc Pro Tunc Judgment Entry of the Stark County Court of Common Pleas which granted summary judgment to plaintiff-appellee Brian W. Ziegler.
                     STATEMENT OF THE FACTS AND CASE {¶ 2} On May 27, 2000, appellee was a passenger in a vehicle operated by Jeff Huff, III. Huff lost control of the vehicle, resulting in a crash and causing injury to appellee.
 {¶ 3} Appellee lived at home with his parents at the time of the accident. Appellee's father was employed by Babcock  Wilcox Company ("BW"). Pacific insured BW under a Business Auto Policy. The policy did not contain UM/UIM coverage. BW had attempted to reject UM/UIM coverage by a written rejection.
 {¶ 4} Appellee filed a declaratory judgment against Pacific and Indiana Insurance Company on February 7, 2001.1 The trial court granted appellee summary judgment finding UM/UIM coverage existed under Pacific's policy via Nunc Pro Tunc Judgment Entry filed April 14, 2003. It is from that judgment entry Pacific prosecutes this appeal, assigning as error:
 {¶ 5} "I. The trial court erred in granting summary judgment to plaintiff-appellee Brian W. Ziegler and in denying summary judgment to Defendant-Appellant Pacific Employers Insurance Company."
                                    I {¶ 6} Appellee's claim and the trial court's finding of coverage is premised upon Ezawa v. Yasuda Fire  Marine Ins. Co. of America
(1999), 86 Ohio St.3d 557. Subsequent to the trial court's decision,Ezawa was overruled in Westfield Ins. Co. v. Galatis,
100 Ohio St.3d ___, 2003-Ohio-5849. Pursuant to Galatis, Pacific's assignment of error is sustained.
 {¶ 7} The judgment of the Stark County Court of Common Pleas is reversed.
Hoffman, P.J., Wise, J. and Boggins, J. concur.
1 Indiana Insurance is not a party to this appeal.